DETAILED ACTION
Applicants’ arguments, filed 9 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, upon which claim 7 depends, recites that the PLO concentration decreases with each successive layer. In contrast, claim 7 appears to recite a layer with a higher PLO concentration, followed by an alginate layer, followed by a layer with a PLO concentration but lower than that of the first PLO concentration. This would not appear to be a composition in which the PLO concentration decreases with each successive layer. This is because the composition of claim 7 would appear to recite a 
For the purposes of examination under prior art, claim 7 is understood to require that the PLO concentration decreases with each successive PLO containing layer; this interpretation allows for layers lacking PLO entirely to be present between the PLO containing layers. See the section below entitled “Claim Interpretation” for an additional explanation as to how claim 7 is to be interpreted.
This rejection is understood to have been necessitated by amendment. Although claim 7 itself has not been amended, claim 1, upon which claim 7 depends, has been amended, and that amendment to claim 1 results in the conflicting recitations between claims 1 and 7 that is the subject of this rejection.


Claims 13, 16-17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a membrane comprising a barrier comprising a plurality of layers, as of the second line of claim 13. However, claim 13 also recites a single layer morphology, as of the third line of claim 13. As such, it is unclear whether the composition of claim 13 requires multiple layers, or whether the composition of claim 13 is limited to a single layer.



Claim Interpretation
The examiner has set forth the following section of the office action to explain how the instant claims are being interpreted. The examiner notes that in view of the claim amendments on 9 February 2021, the instant claims are understood to have a significantly different claim scope as compared with the claim scope of claims set forth prior to the claim amendments on 9 February 2021. As such, claim interpretations set forth by the examiner here may differ with claim interpretations set forth previously. Nevertheless, the positions taken by the examiner in the section entitled “Claim Interpretation” on pages 2-3 of the office action on 10 November 2020 would still appear to be applicable.
As an initial matter, the examiner notes that claim 1 recites the phrase “plurality of layers.” This is understood to refer to two or more layers.
The examiner has drawn the following figure in an attempt to explain how the claim is being interpreted.

    PNG
    media_image1.png
    267
    448
    media_image1.png
    Greyscale

The above-reproduced diagram, which has been drawn by the examiner, is understood to show a barrier comprising two separate layers. For the purposes of explaining the above-reproduced diagram, the examiner understands that small dots refer to poly-L-ornithine (abbreviated as PLO) and the white space refers to alginate. As indicated by the instant claims, the layer shown at the bottom has a higher concentration of dots than the layer shown at the top. The dots are intended to refer to PLO. As such, the above-reproduced structure is a diagrammatic way of showing that one of the layers in the plurality of layers has a higher PLO concentration than the other layer. As such, the PLO concentration decreases upon going from the layer shown at the bottom to the layer shown at the top of the above-reproduced figure.
The examiner notes that although the above-reproduced diagram shows only two alginate/PLO layers, the instant claims are not limited to a membrane comprising two alginate/PLO layers, and can have more alginate/PLO layers, as well as other layers. The examiner has drawn the following three-layer configuration that would appear to be within the claim scope.

    PNG
    media_image2.png
    400
    450
    media_image2.png
    Greyscale

To the extent that the dot shows PLO and the white space shows alginate, the above-reproduced diagram shows that the PLO concentration decreases with each successive PLO layer. In contrast, the following three-layer configuration would not be in the scope of instant claim 1 (though the examiner withholds judgement as to whether the below configuration would be within the scope of instant claim 13 until the indefiniteness issues regarding instant claim 13 have been overcome).

    PNG
    media_image3.png
    442
    505
    media_image3.png
    Greyscale

In the above-reproduced diagram, the PLO concentration does not decrease with each successive layer; the PLO concentration first increases and subsequently decreases. As such, this differs from the requirement of claim 1 that the PLO concentration decreases with each successive layer.
The examiner also notes that the instant claims, as they are being interpreted in view of the rejections under 35 U.S.C. 112(b), do not exclude an additional, non-PLO layer between the two PLO-containing layers. In fact, instant claim 7 appears to recite two alginate layers; one between the PLO layers and one on top of the lowest concentration PLO layers. See the following diagram below, drawn by the examiner, to explain what is recited by instant claim 7.

    PNG
    media_image4.png
    529
    448
    media_image4.png
    Greyscale

In the above-reproduced structure, there is first a layer comprising a concentration of PLO (represented by concentrated dots), an intermediate alginate layer (represented by a blank white space), a second layer comprising a lower concentration of PLO (represented by less concentrated dots), and an outer alginate layer (represented by a blank white space).
The instant claims also requires that the barrier has a single morphological structure with a uniform consistency across a thickness of the plurality of layers. This would appear to exclude compositions with the following structures.

    PNG
    media_image5.png
    254
    341
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    277
    275
    media_image6.png
    Greyscale

The above-reproduced structures would appear to be excluded because in neither case, is there a uniform consistency across a thickness of the plurality of layers.
The examiner notes that cases in which the membrane forms a coated sphere are understood to be within the claim scope. The examiner has provided the following figure as an example thereof.

    PNG
    media_image7.png
    410
    492
    media_image7.png
    Greyscale

In the above-reproduced structure, the inner white space refers to an empty space wherein materials can be encapsulated, such as cells and/or proteins. The white 

    PNG
    media_image8.png
    432
    462
    media_image8.png
    Greyscale


As such, a structure in which multiple layers coat an inner space in a spherical manner is understood to be within the claim scope. 
In accordance with instant claim 7, the spherical structure can also include intermediate layers of alginate between the first and second PLO layers or coating the outside.

    PNG
    media_image9.png
    586
    676
    media_image9.png
    Greyscale

In the above-reproduced structure, the white space represents alginate, whereas the dotted space represents PLO/alginate, with a higher concentration of dots referring to a higher concentration of PLO. As such, the above-reproduced structure refers to the composition required by instant claim 7 in a circular or spherical form.


Close Prior Art – No Rejection
The examiner has cited close prior art over which the claims have not been rejected.
As close and relevant prior art, the examiner cites Khanna et al. (Journal of Biomedical Materials Research A, Vol. 95A Issue 2, November 2010, pages 632-640), which has been previously cited during the prosecution history. Khanna et al. (hereafter 

    PNG
    media_image10.png
    708
    661
    media_image10.png
    Greyscale

The composition of Khanna differs from the claimed composition because the layers in alginate appear to comprise either alginate by themselves or PLO by themselves. Khanna does not appear to teach layers having both an alginate portion and a PLO portion. In contrast, the layers of Khanna comprise either an alginate portion or a PLO portion, and not both in the same layer. Additionally, Khanna does not appear to teach two separate PLO containing layers, let alone in difference concentrations.


    PNG
    media_image11.png
    421
    475
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    253
    458
    media_image12.png
    Greyscale

As best understood by the examiner, the structure produced through the above-process would have comprised an alginate core, a single PLO coating, and then a single alginate coating surrounding said PLO coating. This appears to be essentially the same structure as taught by Khanna. That the PLO coating was applied in three steps and the outer alginate coating applied in two steps does not detract from the fact that the three separate applications of PLO would have been expected to have produced a single PLO layer, and the two separate applications of alginate would have been expected to have produced a single alginate layer. As such, Calafiore differs from the instantly claimed invention for essentially the same reason that Khanna differs from the instantly claimed invention.


    PNG
    media_image13.png
    400
    654
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    455
    657
    media_image14.png
    Greyscale

As best understood by the examiner, both of the above-reproduced paragraphs would have resulted in an alginate core, a PLO layer surrounding the alginate core, then an outer alginate layer. This is essentially the same subject matter that was taught by Khanna and Calafiore and is deficient for essentially the same reasons that Khanna and Calafiore are deficient.
As additional relevant prior art, the examiner cites Vasconcellos et al. (US 2009/0214660 A1), which is cited on a PTO-892 attached to this office action. Vasconcellos et al. (hereafter referred to as Vasconcellos) is drawn to microcapsules comprising alginate, as of Vasconcellos, title and abstract. The composition of Vasconcellos comprises both alginate and a cation which may be polyornithine, as of Vasconcellos, abstract and paragraphs 0070-0071. However, the composition of 
As an additional relevant reference, the examiner cites Calafiore (Expert Opinion on Biological Therapy, Vol. 3:2, 2003, pages 201-205), which is cited on a PTO-892 attached to this office action. Calafiore is drawn to an alginate/poly-L-ornithine microcapsule, as of Calafiore, page 201, title and abstract. Said microcapsule may have the following structure, as of Calafiore, page 202, left column, figure 1, reproduced below.

    PNG
    media_image15.png
    347
    612
    media_image15.png
    Greyscale

The above-reproduced structure comprises an inner alginate section, two coating layers of poly-L-ornithine (PLO), and an outer alginate layer. However, the two PLO coating layers in Calafiore do not appear to differ by concentration. 


Allowable Subject Matter
Claims 1, 4, 8-10, and 21 appear to be allowable.
The examiner has not rejected the above-cited claims over prior art for at least the reasons set forth above. As no other rejections apply to the above-cited claims, these claims are understood to be in condition for allowance.


Conclusion
Less than all claims are in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612